Citation Nr: 0729729	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-11 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The appellant served in the National Guard from July 1966 to 
February 1967; he was ordered to active duty for training 
(ACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2004 rating 
decision, by the Albuquerque, New Mexico, Regional Office 
(RO), which denied the appellant's claim of entitlement to 
service connection for COPD.  He perfected a timely appeal to 
that decision.  He appeared and offered testimony at a 
hearing before a hearing officer at the RO in January 2005.  
A transcript of that hearing is of record.  

Pursuant to a November 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007) and 38 
C.F.R. § 20.900(c) (2006).  

In December 2006, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in July 2007.  

The Board notes that, in his March 2005 substantive appeal 
(VA Form 9), the appellant requested a hearing before a 
Veterans Law Judge in Washington, D.C.  Accordingly, the 
hearing was scheduled to be held on February 16, 2006, and 
the appellant was so notified.  However, he failed to appear 
for the hearing, and has offered no explanation for his 
absence.  Therefore, the Board will adjudicate his appeal as 
if the hearing request had been withdrawn.  38 C.F.R. 
§ 20.704(d) (2006).  


FINDING OF FACT

The appellant did not have a chronic respiratory condition in 
service, and his COPD is not otherwise shown to be related to 
active service, to include potential exposure to toxic 
substances.  


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

In this case, VA satisfied its duty to notify by means of 
letters dated in March 2004 and June 2004 from the RO to the 
appellant that was issued prior to the initial RO decision in 
August 2004.  Additional letters were issued in April 2005, 
February 2007 and March 2007.  Those letters informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
February 2005 SOC, the August 2005, and July 2007 SSOC were 
issued, each of which provided the appellant with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
file, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

As noted above, VCAA notification predated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  And, in February 2007, the appellant was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite initial inadequate notice provided 
to the appellant on the disability rating or effective date 
elements of his claim, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the claim for service connection is being 
denied, no rating or effective date will be assigned, and 
therefore any notice deficiencies are moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for COPD, given 
that the appellant has offered testimony at a personal 
hearing, given that there has been a Board remand, and he has 
been provided all the criteria necessary to establish service 
connection, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The service medical records show that the appellant was seen 
in October 1966 with a 2 week history of sore throat and 
cough, but he denied any chest pain.  The impression was 
upper respiratory infection.  The appellant was next seen in 
November 1966 with complaints of a cold with sore throat; he 
also complained of headaches.  The diagnosis was bronchitis.  
On the occasion of his separation examination in February 
1967, the appellant reported a history of chronic and 
frequent cold, shortness of breath, and chronic cough; 
clinical evaluation of the lungs was normal.  A chest x-ray 
was reported to be negative.  

The appellant's claim for service connection for COPD (VA 
Form 21-526) was received in February 2004.  Submitted in 
support of the claim were private treatment reports from the 
Sierra Vista Community Health Care Center and Dr. Paul Feil.  
These records show that the appellant had a pulmonary 
function test in August 1989, which revealed findings of 
interstitial lung disease.  At that time, it was noted that 
the appellant had had a 28 year history of smoking.  In 
November 1990, the appellant was examined by Dr. Feil; at 
that time, it was noted that he had an active 40 to 50 pack 
year smoking history; he usually smoked two packs of 
cigarettes per day.  It was noted that he had a chronic cough 
and had had one for many years.  The examiner also noted that 
the appellant had coughed up blood in the past and had some 
difficulty shaking off colds.  Following a physical 
examination, the appellant was diagnosed with severe COPD 
with emphysema, cigarette induced lung disease, and active 
smoking history probably worsening the process.  

Among the records is the report of a physical examination 
conducted by Dr. Feil in February 2004.  It was noted that 
the appellant was seen on a follow up of a 1990 office visit 
which resulted in a diagnosis of severe emphysema with severe 
COPD, continue smoking and hypoxia.  It was noted that the 
appellant has continued to smoke; he had at least a 60 pack 
year smoking history on top of a generally negative medical 
history.  The examiner noted that the appellant also had 
childhood whooping cough along with multiple exposures to 
fumes, tetrachloride, some trichromic paints while in 
service, and frequent infections while in the service.  
Following an examination, the examiner reported diagnoses of 
emphysema, pulmonary fibrosis, COPD, hypoxia, hypercarbia, 
worsened lung function, childhood whooping cough, and 
cigarrhosis.  The examiner stated that the appellant needed 
to stop smoking.  He indicted that the appellant asked him if 
he thought that the lung problem was due to his military 
service, but he thought that it was due to the cigarettes.  

At his personal hearing in January 2005, the appellant 
testified that he worked as a mechanic who worked on engines; 
as a result, he was exposed to carbon tetrachloride.  The 
appellant maintained that he didn't have any lung problems 
prior to service; he stated that he wouldn't have been able 
to perform the physical tasks of basic training and the 
forced marches.  The appellant argued that he developed COPD 
during service as a result of his exposure to the gas 
materials.  The appellant testified that he was first 
diagnosed with COPD by Dr. Dennis in the 1980's.  The 
appellant indicated, after service, he was first diagnosed 
with asthma and emphysema; then, he was diagnosed with COPD.  

Of record is a copy of a decision from the Social Security 
Administration (SSA), dated in April 1991, which determined 
that the appellant was disabled and unable to work due to 
COPD.  

The appellant's claims folder was referred to a VA physician 
at the VA medical center for review and opinion on April 19, 
2007.  Following a review of the records, the VA examiner 
stated that there is adequate documentation for a diagnosis 
of COPD and emphysema.  The examiner noted that, although the 
appellant had been told by Dr. Feil and other doctors that 
his COPD was related to tobacco use, he believed that it was 
related to other environmental toxic exposures including 
asbestos from brake lining repairs, petroleum solvents and 
carbon tetrachloride used while in service.  However, chest 
x-rays have not confirmed any asbestosis.  In addition, the 
examiner noted that petrochemicals and carbon tetrachloride 
are not leading causes of COPD and their primary toxic effect 
is in the liver.  The examiner stated that the COPD is not 
due to or a result of active duty or injury.  The examiner 
explained that the appellant's COPD was caused by or a result 
of continuous voluntary smoking of cigarettes during and 
after active duty; it is not related to any active duty 
injury or outside toxic exposure.  It was the opinion of the 
examiner that the cause of the COPD was the appellant's 
documented 40 year history of cigarette smoking and not the 
transient exposure to petrochemicals, carbon tetrachloride or 
asbestos from brake lining fluids.  


III.  Legal Analysis.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for COPD.  In this regard, the 
Board notes that the service medical records are negative for 
any findings of a chronic lung disorder.  Significantly, 
while the service medical records indicate that the appellant 
was treated for upper respiratory infection and diagnosed 
with bronchitis in November 1966, the separation examination 
in February 1967 was negative for any findings of a pulmonary 
disease; a chest x-ray was reported to be negative.  More 
specifically, the clinical evaluation of the lungs and chest 
were normal.  In addition, there is no evidence of continuity 
of symptomatology since service; his post-service medical 
records do not show any diagnosis of a chronic lung disorder 
until August 1989.  The appellant was subsequently diagnosed 
with COPD in November 1990.  

In light of the above findings, the Board finds that a 
chronic lung disorder, specifically COPD, was not manifested 
until approximately 22 years after the appellant's service.  
Moreover, these records fail to show that any of the treating 
physicians considered this disability to be related to his 
service.  In this case, the Board finds that no physician has 
ever attributed the appellant's lung disorder to active 
service, despite his contentions to the contrary.  In fact, 
following a physical examination in February 2004, Dr. Feil 
indicated that the appellant asked him if he thought the 
problem was due to his military service, but he thought that 
it was due to his cigarettes.  

The appellant claims that another possible source of his COPD 
and other respiratory diseases was his exposure to carbon 
tetrachloride as a mechanic during military service.  In this 
regard, the Board notes that there is no objective evidence 
that the appellant was ever exposed to toxic substances 
during military service.  However, the service records do 
show that the appellant served as an aircraft mechanic; as 
such, the Board will accept that the appellant had some 
exposure consistent with his occupation.  38 U.S.C.A. 
§ 1154(a).  However, the competent medical evidence does not 
provide any etiological link between this exposure and his 
COPD.  The appellant, as a layperson, is not competent (that 
is, lacks the medical expertise) to provide evidence 
regarding the cause of COPD.  

The competent medical opinion regarding the etiology of the 
appellant's current respiratory disease was provided by the 
VA examiner in April 2007.  This examiner did a thorough 
examination, review of the treatment records and appropriate 
medical literature (to include the literature provided by the 
appellant), and found that the most likely etiology of the 
appellant's COPD was his long standing history of smoking.  
The VA examiner specifically stated that the cause of the 
COPD is the appellant's documented 40 year history of 
cigarette smoking and not the transient exposure to 
petrochemicals, carbon tetrachloride or asbestos from brake 
lining repairs.  This opinion is supported by the treatment 
records, which noted the appellant's heavy tobacco use.  
There is no medical opinion that has associated his COPD to 
any incident of his service.  Rather, the only evidence in 
this case suggesting such a causal relationship consists 
solely of the appellant's personal beliefs which are 
insufficient to satisfy the requisite evidentiary burden in 
establishing service connection.  See Espiritu, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a) (2007).  

The Board places great weight on the opinion of the VA 
examiner and the lack of medical evidence showing treatment 
for COPD for decades after the appellant's separation from 
active service.  In short, the evidence shows that the 
appellant did not have a chronic lung disorder, namely COPD, 
in service and that his COPD is not otherwise related to 
active service.  

Based on that above analysis, the Board finds that a 
preponderance of the evidence is against the award of service 
connection for COPD.  While the appellant is competent to 
report his injuries and symptoms, the competent medical 
opinions and credible medical histories do not support 
service connection.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Board finds that the examination 
reports prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the 
etiology of his respiratory diseases than the appellant's 
statements.  To this extent, the preponderance of the 
evidence is against the claim for service connection for COPD 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Lastly, to the extent that his respiratory disorder is due to 
tobacco, the law provides that such disability shall not be 
considered to have resulted from personal injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1103.  


ORDER

Service connection for COPD is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


